On review of an order a certifying conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 3 of the court of appeals' decision filed November 7, 2017. "During a plea hearing, does the failure of the sentencing court to inform a defendant of all of the penalties associated with a sex offender classification imposed by R.C. Chapter 2950 constitute a complete failure to comply with Crim.R. 11 and render the plea void without the need to show prejudice resulted?"
The conflict cases are State v. Creed, 8th Dist. Cuyahoga No. 97317, 2012-Ohio-2627, and State v. Young, 2d Dist. Greene No. 2013-CA-22, 2014-Ohio-2213.
It is ordered by the court that the clerk shall issue an order for the transmittal of the record from the court of appeals for Williams County. O'Connor, C.J., and DeWine, J., would hold the cause for the decision in 2017-0891, State v. Kouts.
French and Fischer, JJ., dissent.